Case: 21-10009     Document: 00516033260         Page: 1     Date Filed: 09/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 28, 2021
                                  No. 21-10009                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Anthony Tyrone Garrett,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-224-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Anthony Tyrone Garrett appeals his 24-month
   term of imprisonment. He contends that the United States District Court for
   the Northern District of Texas lacked jurisdiction to revoke his supervised
   release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10009      Document: 00516033260           Page: 2    Date Filed: 09/28/2021




                                     No. 21-10009


          The Western District of Texas sentenced Garrett, but transferred
   jurisdiction to the Northern District of Texas. Garrett relies on one sentence
   in the text of the transfer order: “IT IS HEREBY ORDERED that pursuant
   to 18 USC § 3605, the jurisdiction of the probationer or supervised releasee
   named above be transferred with the records of this Court to the U.S. District
   Court for the Southern District of Texas, Laredo Division, upon that Court’s
   order of acceptance of jurisdiction.” (emphasis added).
          Even Garrett recognizes that the reference to the Southern District
   “was most likely an error and oversight.” He nevertheless contends that the
   typographical error voids the order.
          The record clarifies, however, that the appearance of the wrong
   district on the transfer order was a clerical error. Cf. United States v. Cooper,
   979 F.3d 1084, 1089 (5th Cir. 2020) (defining clerical error for purposes of
   Federal Rule of Criminal Procedure 36), cert. denied, 141 S. Ct. 1715 (2021).
   For example: (1) the same order identified the Northern District as the
   transferee court in the caption; (2) Garrett did not object to the supervision
   of his release in the Northern District; and (3) nothing in the record indicates
   that the parties or the court understood the order to transfer Garrett to the
   Southern District. Despite the clerical error, the record demonstrates that
   the order transferred jurisdiction to the Northern District of Texas before the
   court revoked Garrett’s supervised release. See 18 U.S.C. § 3605; United
   States v. Fernandez, 379 F.3d 270, 273 (5th Cir. 2004).
          Garrett next contends that the district court violated his right to a jury
   trial by applying the mandatory revocation provision of 18 U.S.C. § 3583(g).
   As he concedes, however, this claim is foreclosed by our precedent. See
   United States v. Garner, 969 F.3d 550, 551-53 (5th Cir. 2020), cert. denied, 141
   S. Ct. 1439 (2021).
          AFFIRMED.




                                          2